This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 33,799

 5 MICHAEL ALDACO,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 James L. Shuler, District Judge

 9 Hector H. Balderas, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jorge A. Alvarado, Chief Public Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1   {1}   Defendant appeals his conviction for commercial burglary. This Court issued

 2 a stay before addressing the merits of the State’s appeal, pending our decision in State

 3 v. Archuleta, ___-NMCA-___, ___ P.3d ___ (No. 32,794, Oct. 27, 2014), cert.

 4 granted,         2015-NMCERT-___,                   ___      P.3d      ___       (No.

 5 35,005, Jan. 26, 2015), the first of many cases raising the same issue

 6 relative to the charge of commercial burglary. Relying on our Opinion in Archuleta,

 7 we lifted the stay and issued a notice of proposed summary disposition, proposing to

 8 reverse. [Ct. App. file] The State has filed a response, objecting to our notice and

 9 requesting that we hold this appeal in abeyance or provide the State with a reasonable

10 opportunity to seek guidance from the New Mexico Supreme Court on all pending

11 appeals controlled by our Opinion in Archuleta. [MIO 1-2] We have provided the

12 State with such an opportunity, and the Supreme Court has denied the State a stay or

13 other remedy that would suspend the precedential value of Archuleta. Thus, pursuant

14 to Rule 12-405(C) NMRA, we apply Archuleta. See Rule 12-405(C) (“A petition for

15 a writ of certiorari filed pursuant to Rule 12-502 NMRA or a Supreme Court order

16 granting the petition does not affect the precedential value of an opinion of the Court

17 of Appeals, unless otherwise ordered by the Supreme Court.”).

18   {2}   In its response to our notice, the State simply objects to our proposed

19 disposition without elaboration. [MIO 1] We continue to believe that there are no

                                              2
1 material factual distinctions to remove this case from the control of our Opinion in

2 Archuleta. For the reasons stated in our notice, we reverse Defendant’s conviction.

3   {3}   IT IS SO ORDERED.



4                                        __________________________________
5                                        JONATHAN B. SUTIN, Judge


6 WE CONCUR:


7 _________________________________
8 JAMES J. WECHSLER, Judge


 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge




                                           3